F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      February 8, 2007
                                 TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                         Clerk of Court


 ORVILLE TUCKER,

               Petitioner-A ppellant,                    No. 06-1415
          v.                                             (D . of Colo.)
 R. W ILEY, W arden,                            (D.C. No. 06-CV-1085-ZLW )

               Respondent-Appellee.



                            OR D ER AND JUDGM ENT *


Before H E N RY, T YM KOV IC H, and HO LM ES, Circuit Judges. **


      Petitioner-Appellant Orville Tucker, a federal prisoner appearing pro se,

appeals the dismissal of his 28 U.S.C. § 2241 application challenging a prison

disciplinary conviction. For substantially the same reasons set forth by the

district court judge, we deny his request and dismiss this appeal.




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
                                   I. Background

      Tucker is incarcerated at the United States Bureau of Prisons in Florence,

Colorado. Through his § 2241 petition, Tucker challenges a prison disciplinary

proceeding that resulted in his loss of good-time credits after he allegedly set fire

to his prison cell. Tucker raises one claim asserting that his constitutional due

process rights were violated when the disciplinary hearing officer (DHO) found

him guilty without sufficient evidence. Specifically, Tucker says he neither

admitted to nor pleaded guilty to the charge, and there is no photo or video

evidence linking him to the act. Tucker asks that the findings of the DHO be

reversed and his good-time credits be returned.

                                    II. Analysis

      W e review de novo the district court’s denial of a § 2241 petition.

Grossman v. Bruce, 447 F.3d 801, 804 (10th Cir. 2006). Federal inmates such as

Tucker have a liberty interest in good-time credits. Brown v. Smith, 828 F.2d

1493, 1494 (10th Cir. 1987) (“18 U.S.C. § 4161 creates a right to good time

credits and a deprivation of that right is a deprivation of liberty.”)

      W hen official punishment implicates a liberty interest, prisoners are

entitled to some due process protections in their prison disciplinary proceedings.

They are not, however, entitled to “the full panoply of rights due a defendant” in

a criminal prosecution. Id. at 805 (citing Wolff v. M cDonnell, 418 U.S. 539, 556

(1974)). W e agree with the district court’s conclusion that Tucker w as granted all

                                          -2-
of the due process protections he was due and that his claim, therefore, is without

merit.

         The Supreme Court has held the following to be prerequisites of adequate

due process in a prison disciplinary hearing: (1) the prisoner must be provided

with advance written notice of the charges; (2) the prisoner must have an

opportunity to call witnesses and present documentary evidence if doing so would

not compromise institutional safety or correctional goals; and (3) at the close of

the proceedings, the prisoner must be provided a written statement setting forth

the reasons for the fact finders’ decision and the evidence on which they relied.

Wolff, 418 U.S. at 563–66. See also Fogle v. Pierson, 435 F.3d 1252, 1259 (10th

Cir. 2006). In addition, due process requires at least “some evidence” to support

any sanctions that are ultimately leveled against the prisoner. Superintendent,

M ass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); Wilson v. Jones, 430 F.3d

1113, 1117 (10th Cir. 2005).

         Tucker only takes issue with the final due process requirement referenced

above, arguing prison officials lacked sufficient evidence to strip him of his good-

time credits.

         Ascertaining whether [the some evidence] standard is satisfied does not
         require examination of the entire record, independent assessment of the
         credibility of witnesses, or weighing of the evidence. Instead the
         relevant question is whether there is any evidence in the record that
         could support the conclusion reached by the disciplinary board.

Hill, 472 U.S. at 455–56; Jones, 430 F.3d at 1124.

                                        -3-
      The evidence on record in Tucker’s case is certainly adequate to meet this

standard. For example, he attached the following Incident Report to his § 2241

petition:

      On 10/22/04 at approx. 6:45 p.m. the B low er fire alarm went off.
      Upon arriving at cell 03-107, occupied by inmate Tucker, a fire
      consisting of government clothing, and bedding tied to the inner grill
      was discovered. The sprinkler system had been activated flooding cell
      307. The TV, all government clothing and bedding, government books,
      and the paint on the w alls were all damaged. Inmate Tucker broke apart
      his four food trays into numerous pieces. Operations Lt. responded and
      extinguished the fire using a unit fire extinguisher.

Petition at Ex. C. Similarly, the Discipline Hearing Officer Report attached to the

petition notes that Tucker submitted a written statement admitting the charge.

Petition, Ex. B at 1. Finally, the Officer Report provided to Tucker after the

hearing stated that the DHO relied on the following evidence in reaching their

decision: (1) the reporting staff member’s statement; (2) Tucker’s oral and written

statements; (3) a memorandum from another staff member corroborating the

statement of the reporting officer; and (4) the cost-center manager’s estimate of

what repair and replacement would cost. Petition, Ex. B at 2–3.

      Accordingly, we reject Tucker’s claim that he was denied due process in

his prison disciplinary hearing on the basis that officials lacked evidence for their

finding of his guilt.




                                          -4-
                                 III. Conclusion

      For the reasons set forth above, we deny Tucker’s petition for § 2241 relief

and DISM ISS this appeal. In addition, we DENY his request to proceed in form a

pauperis as we conclude that his appeal is not taken in good faith.

                                      Entered for the Court


                                      Timothy M . Tymkovich
                                      Circuit Judge




                                        -5-